
	
		I
		112th CONGRESS
		1st Session
		H. R. 2848
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To provide for certain requirements of the Secretary of
		  Veterans Affairs relating to funeral and memorial services for deceased
		  veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Religious Freedom
			 Act.
		2.Requirement of
			 Secretary of Veterans Affairs relating to funeral and memorial services for
			 deceased veterans
			(a)Provision of
			 options to family members of deceasedThe Secretary of Veterans
			 Affairs shall ensure that the family members of each veteran who is buried in a
			 national cemetery or eligible for burial benefits under chapter 23 of title 38,
			 United States Code, are informed of all options available for the funeral or
			 memorial service for the veteran.
			(b)Cemetery
			 director requirement
				(1)In
			 generalExcept as provided by paragraph (2), by not later than 90
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall ensure that the director of each national cemetery is a qualified
			 veteran.
				(2)ExceptionIf
			 the Secretary determines that the Secretary is unable to hire a qualified
			 veteran to be the director of a national cemetery, the Secretary shall—
					(A)notify the Committees on Veterans’ Affairs
			 of the Senate and House of Representatives of such determination; and
					(B)after making such
			 notification, hire a qualified non-veteran individual to act as interim
			 director of the national cemetery until the date on which the Secretary is able
			 to hire a qualified veteran for such position.
					(c)Religious speech
			 at veteran funeralsThe Secretary of Veterans Affairs may
			 not—
				(1)prescribe
			 regulations to censor or otherwise limit the type of religious speech that may
			 be performed by a member of a veterans service organization at the funeral or
			 memorial service of a veteran; or
				(2)censor or otherwise limit the type of
			 religious speech of private speakers who have been invited to speak on property
			 of the Department of Veterans Affairs.
				
